Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent 9199788 to Kochanowski (hereinafter Kochanowski) in view of US patent 5966777 to Jantschek (hereinafter Jantschek) and US patent 3464734 to Chieger (hereinafter Chieger).
Regarding claims 1 and 11-13, the door system is shown in Kochanowski in the embodiment of figure 8 with generic details from other figures with door frame 830 on cargo containment structure 800, one door 842 having an edge (unnumbered but shown in figure 8), at least two double hinges 844 having first and second pivot point (similar to figure 6) allowing the door 842 to pivot in adjacent interior surface 810 or out adjacent exterior surface 808 (further taught in column 12) the double hinge 844 of includes two pins and two hinge plates (similar to figure 6).
However, the double hinge of Kochanowski while performing the same extended rotation range function does not include the same hinge structure, i.e. a pair of pivot plates with first and second hinge plates that are separate and the second plate attached to the door edge, and the cargo container is not a semi-trailer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cargo container of Kochanowski with the hinge of Jantschek because the hinge with hinge plates, pin connection, pivot plates, and edge attachment arrangement allows for an easy to use dual pivot point hinge with simple design and as both the hinge of Kochanowski and the hinge of Jantschek allow for extended range pivoting (i.e. almost 360 degree pivot from adjacent one side of an attached structure to adjacent an opposite side) one of ordinary skill in the art could have substituted one known element (hinge) for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
A semi-trailer is shown in Chieger in figures 1-5 where cargo container 2 is a semi-trailer with wheels 4.  Examiner notes that the intended use of “coupled to a semi-trailer truck” added in the preamble is read over by Chieger as the semi-trailer of Chieger can be connected to a truck or tractor as taught in column 2 lines 60-65.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the door system of Kochanowski with the semi-trailer use of Chieger because both trailer freight containers (i.e. freight containers without an axle and wheel) and semi-trailer containers were known in the art and the door system of Kochanowski could be used on either type of container with predictable results (see MPEP 2143) and the semi-trailer use would provide an additional market for the door system of Kochanowski.

Regarding claim 4, the pivot points in hinge 844 are spaced apart to allow inward or outward rotation in Kochanowski.
Regarding claims 5 and 6, the door 842 is in hinged communication (via hinge 844) with the door frame 830 and can open out as shown on the right or in as shown on the left in figure 8 in Kochanowski.
Regarding claim 7-9, the door 842 includes latch with bar 858 movable via handle 8100 in Kochanowski.

Response to Arguments
Applicant's arguments filed 7/21/20212 have been fully considered but they are not persuasive.
In regards to applicant’s arguments directed to the 103 rejection, examiner notes applicant’s arguments are directed to the newly added limitations of the separate hinge plate and attachment of the second hinge plate to the door edge.  While applicant argues these features with in comparison to the hinge of Kochanowski modified by some parts of the hinge of Jantschek, examiner notes that the specific hinge structure applied in the rejection is from the Jantschek reference and examiner has attempted to clarify in the rejection above that the hinge of Jantschek is being substituted for the hinge of Kochanowski rather than a combination of the hinge of Kochanowski with parts of the hinge of Jantschek as argued by applicant.  As the hinge of Jantschek teaches all of the claimed structures (separate hinge plate, pivot plates, pivot pins, and hinge plate connected to the edge of the door) and there is a reasonable motivation to substitute the hinge of Jantschek for that of Kochanowski, as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak